                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION


AMERICAN UNITED LIFE INSURANCE
COMPANY,

                  Plaintiff,

                      v.                              Case No. 2:18-CV-198 JVB

GEORGE R. WOODWARD, JR., ROBERT
WOODWARD, JOHN A. WOODWARD,
GEORGE R. WOODWARD, SR. and
REES FUNERAL HOME, BRADY CHAPEL,

                 Defendants.


                                             ORDER

       Magistrate Judge Rodovich issued a Report and Recommendation on Plaintiff American

United Life Insurance Company’s motion to dismiss (DE 24). Magistrate Judge Rodovich held a

status hearing on February 13, 2019. All parties appeared in person except for Defendant George

Woodward, Jr., who is currently incarcerated. The parties reached a resolution, agreeing to split

evenly the remaining Plan Benefits that are the subject of this dispute.

       Accordingly, pursuant to 28 U.S.C. § 636(b)(1), Magistrate Judge Rodovich issued his

recommendation that Plaintiff’s case be dismissed and that the Clerk of Court distribute the

remaining plan benefits of $7,723.25 to all Defendants evenly. He directed the Clerk to mail a

copy of the recommendation to Defendant George Woodward, Jr. Magistrate Judge Rodovich

also included a notice that the parties had fourteen days to object to his recommendation. No

objections were filed, and the deadline has passed.




                                                 1 
 
       Accordingly, the Court ACCEPTS Magistrate Judge Rodovich’s Report and

Recommendation (DE 27) for the reasons stated in that report. Plaintiff’s motion to dismiss (DE

24) is GRANTED. The Clerk is directed to distribute the remaining plan benefits of $7,723.25 to

the Defendants evenly and to dismiss this case with prejudice.

       SO ORDERED on March 8, 2019.



                                                     s/ Joseph S. Van Bokkelen
                                                     JOSEPH S. VAN BOKKELEN
                                                     UNITED STATES DISTRICT JUDGE




                                                2 
 
